Citation Nr: 0831553	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as anxiety, nervousness, and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
April 1967.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied service connection .  

In March 2004, the veteran indicated that she wanted to file 
a claim for entitlement to service connection for depression.  
Later that month, she stated she wanted to file a claim for 
entitlement to service connection for anxiety (nervousness).  
In June 2004, she filed her formal claim, seeking service 
connection for depression as well as for anxiety 
(nervousness).  The RO treated the depression and the anxiety 
(nervousness) claims separately.  But on appeal, the 
psychiatric matters have been recharacterized as one claim, 
as shown on the first page of this decision.  


FINDINGS OF FACT

1.  The veteran's current degenerative joint disease of the 
low back was not incurred in or aggravated by active military 
service, nor was it manifest to a compensable degree within 
one year following discharge from service.  

2.  The veteran's psychiatric disorder was not incurred in or 
aggravated by active military service, nor was any psychosis 
manifested within one year following discharge from service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  
2.  .  The criteria for service connection for a psychiatric 
disorder, claimed as anxiety, nervousness, and depression, 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).   
As discussed in turn below, those requirements have not been 
met on this record for either claimed disability.  

A.  Low back condition

At the February 2005 compensation and pension (C&P) 
examination, the veteran was diagnosed with degenerative disc 
disease of the lumbar spine. Thus, the first requirement for 
service connection has been established on this record.  

The veteran also complained of some low back pain during 
service.  In August 1966, she reported that she had had low 
back pain without radiation for two weeks.  The X-rays showed 
no abnormalities of the lumbar spine.  The examiner found the 
veteran had full range of motion and no urinary changes, with 
reflexes equal bilaterally.  The examiner determined it was a 
back strain and the veteran was given a duty excuse.  There 
is no follow-up treatment concerning the veteran's back.  

The next mention of the veteran's back in the service 
treatment records was in February 1967.  The veteran sought 
treatment for her heart palpitations.  During the 
examination, she told the examiner that the day before, she 
had fallen and hit her mid-back.  The examiner noted 
tenderness over her lower thoracic spine.  There are no 
subsequent back complaints or treatment during service. 

At the April 1967 separation examination, the veteran 
reported on her medical history form that she did not have 
recurrent back pain and upon examination, the physician 
determined that her spine was normal.  In the part of the 
examination report dedicated to the summary of defects and 
diagnoses, he made no comments about the veteran's back.  
Given that the veteran did not follow up either back 
complaint during service and the examination report at 
discharge contained no reference to any back problems, 
notwithstanding that the veteran complained twice during 
service of back pain, the record does not establish that she 
incurred a chronic back disorder during service.  

The veteran argues that since she was treated during service 
for back complaints, has presented lay evidence of continuing 
symptoms of back pain, and now has a back disability, service 
connection should be granted on the basis of chronicity.  
38 C.F.R. § 3.303(b).  But the regulations governing service 
connection for a later manifestation of a chronic disease 
incurred during service require that a chronic disease entity 
be identifiable during service.  No such evidence is present 
here.  The veteran was not diagnosed with any chronic disease 
during service.  Nor has any medical professional determined 
that in hindsight, the symptoms she had during service 
established a chronic disease.  To the contrary, the 
February 2005 C&P examiner confirmed that she merely had two 
instances of back strain during service and pointed out that 
her inservice X-rays did not indicate any injury to her back 
due to trauma.  The chronicity regulation thus does not 
establish service connection here.  38 C.F.R. § 3.303(b).  

The veteran also argues that she was seen at least five times 
during service and the fact that there are only two treatment 
records for her back proves that some of her service 
treatment records are missing.  She describes the 
circumstances under which she hurt her back in August 1966 
while shoveling snow.  She also denies that she was given any 
X-rays for her back.  But the veteran's statements with 
respect to her back during service lack credibility.  Caluza 
v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 
78 F.3d. 604 (Fed. Cir. 1996) (in determining the weight to 
be assigned to evidence, credibility can be affected by 
inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).   

First, the service treatment records in the claim folder are 
sequential with notes on both sides of the pages and no 
notable gap in her records.  Second, despite the veteran's 
claims to the contrary, a copy of the August 1966 lumbar-
sacral spine X-ray report is in her service treatment records 
showing that there were no abnormalities of the spine.  
Finally, notwithstanding that she was stationed in 
Massachusetts, her claim that she hurt her back shoveling 
snow during the summer is implausible.  Since it has been 
many years since these events took place, and the veteran's 
statements are not consistent with the evidence of record, 
the Board assigns greater probative value to the 
contemporaneous service treatment records that show that the 
veteran had back pain twice during service, without any 
lasting residuals.  Evans v. West, 12 Vet. App. 22, 30 (1998) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same ).    

The veteran is not limited to inservice evidence to establish 
that an injury was incurred during service.  A veteran may 
establish inservice incurrence of a disability by using the 
presumption provisions of 38 C.F.R. §§ 3.307 and 3.309.  
Those regulations provide that if arthritis (like the 
veteran's degenerative joint disease) is manifest to a 
compensable degree within one year after discharge from 
active military service, it will be presumed that the 
arthritis disability was incurred during service.  For a 
compensable rating, arthritis must be established by X-ray 
evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (criteria 
for assigning disability ratings for degenerative arthritis 
established by X-ray findings).  But while the veteran says 
that she was treated at Charity Hospital of New Orleans for 
low back strain immediately after discharge, that hospital 
indicated they have no medical treatment records for the 
veteran for those dates.  Since the record contains no X-ray 
records for the period within one year following discharge 
from service, the requirements for establishing inservice 
incurrence have not been met here.  

But even if the veteran incurred an injury to her back during 
service, there is no competent medical evidence linking the 
veteran's current low back condition to active military 
service.  To the contrary, both medical professionals 
providing an opinion addressing the matter stated that the 
current back condition is not related to service.  The 
February 2005 C&P examiner noted that during service, no 
abnormalities appeared on the lumbar X-rays so that the 
current abnormalities of the spine found on X-rays would not 
be related to the veteran's back complaints during service.  
That examiner determined that during service, the veteran had 
back strain and concluded her current condition was less 
likely as not caused by the injuries during service. 

Since the February 2006 examiner did not have a claims folder 
to review, another examiner was asked to review the claims 
folder and provide an opinion.  In April 2006, a physician 
conducted another examination without having access to the 
claims folder.  He did, however, have copies of the two 
service treatment records for the veteran's back.  After an 
examination, he concluded that her low back condition was due 
to mild aging changes to the lumbar spine.  The RO sent him 
the claims folder and asked him to provide an addendum.  

After having reviewed the evidence in the claims folder, the 
examiner issued a July 2006 Addendum to his April 2006 C&P 
report.  He concluded that the current back condition was not 
caused by, or a result of, the complaints in service.  He 
pointed out that he had more than 40 years of clinical 
experience treating spines and in his opinion, the changes in 
the veteran's spine were the generalized mild changes of age 
rather than the relatively rapid and localized changes that 
occurred post trauma.   He explained that the veteran's 
findings were the same as would be expected in more than 
60 percent of an uninjured, similar age group.  

There is no competent medical evidence to the contrary in the 
record.  The veteran has submitted medical evidence of 
treatment from 2003 to the present, but none of those records 
contain a medical opinion linking her current back condition 
to her active military service.  

Nor does the lay evidence establish that the current back 
condition is related to active military service.  Lay 
evidence can be provided by a person who has no specialized 
education, training, or experience, but who knows the facts 
or circumstances and conveys those matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  Thus, the Board accepts the statements 
submitted by the veteran's mother, ex-husband, and friend 
that they observed the veteran having back pain during and 
after service.  Moreover, the veteran herself is competent to 
provide evidence of her pain and how her symptoms have 
continued since service because a lay person is competent to 
testify about injury or symptomatology where the 
determinative issue is not medical in nature.  Falzone v. 
Brown, 8 Vet. App. 398, 405-406 (1995) (lay statements about 
a person's own observable condition or pain are competent 
evidence);  Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (lay 
person competent to testify of the observable series of 
events leading to an injury); Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) (lay testimony is competent when it 
regards features or symptoms of injury or illness).  

On the other hand, as a lay person, the veteran is not 
competent to provide an opinion as to the etiology of her 
current back condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).  When 
the lay evidence, service treatment records, and current 
medical findings were examined, an experienced physician 
determined that the current diagnosed back condition is not 
related to the veteran's inservice back complaints.  With the 
third requirement for service connection not established on 
this record, service connection is not warranted. 

Nor does the reasonable doubt doctrine lead to different 
result.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  But when, as here, there is no competent 
evidence with respect to one of the required elements for 
service connection, that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt 
rule inapplicable when the preponderance of the evidence is 
against the claim).  

B.  Psychiatric disorder

With respect to the psychiatric disorder, the veteran has a 
current diagnosis of anxiety disorder (not otherwise 
specified), so the first requirement for service connection 
is established.  

The second requirement for service connection is not met 
here.  The veteran was not diagnosed with any psychiatric 
disorder during service.  Nor has any medical professional 
determined that she incurred a psychiatric disorder during 
service.  To be sure, the veteran's service treatment records 
show that she complained of nervousness on four occasions.  
In June 1966, she complained of headaches and nervousness 
that had continued for two months.  She told the examiner 
that she was tense because she was asked to type without 
training.  She was diagnosed with a tension headache.  In 
July 1966, she complained of nervousness and sleeplessness, 
explaining that she had difficulty in sleeping because there 
was too much racket in the barracks.  In September 1966, she 
reported that she was still not resting well and was given 
medication.  In March 1967, she sought treatment for 
"nerves" due to her family situation and work and she 
reported being depressed.  She was prescribed Valium.  

On the medical history report of her April 1967 separation 
examination, she indicated that she had no depression or 
nervous trouble.  The physician conducting the examination 
determined that her psychiatric condition was normal.  In the 
portion of the examination report for a summary of defects 
and diagnoses, the physician recorded no psychiatric 
disorder.  She was determined to be qualified for separation.  

This evidence of discrete complaints of nervousness does not 
establish that the veteran incurred a psychiatric disorder 
during service.  Indeed, the February 2005 C&P examiner noted 
that the veteran had a life-long history of responding to 
stress with anxiety and physical complaints.  He explained 
that she was a loner and that her responses of anxiety and 
somatic symptoms were the result of her personality style 
rather than her active military service.  

The veteran argues that her complaints of heart trouble are 
also manifestations of her psychiatric disorder and that she 
did note on her separation examination that she had pain or 
pressure in her chest.  Upon examination, the physician 
conducting her separation examination determined that she had 
had an incident of pain in her chest with indigestion two 
months earlier, which had been treated with no recurrence or 
sequelae.  He concluded that her heart was normal.  There is 
no indication by him or any other medical examiner that her 
complaints of chest pain were attributable to a psychiatric 
disorder.  

The veteran is not limited to inservice documents to 
establish that a psychiatric disorder was incurred during 
service.  But the provisions governing presumption of service 
connection under 38 C.F.R. §§ 3.307 and 3.309 do not help the 
veteran here.  A veteran may establish inservice incurrence 
if a psychosis is manifest to a compensable degree within one 
year after discharge from active military service.  38 C.F.R. 
§§ 3.307 and 3.309.  But here, anxiety disorder (NOS) is not 
a psychosis and there is no evidence in this record that the 
veteran manifested any psychosis to a compensable degree 
within one year following discharge from service.  Thus, the 
second requirement for service connection has not been met 
here.  

In any event, the third requirement for service connection 
has not been established on this record.  The only medical 
professional to address the relationship between the 
veteran's current psychiatric disorder and her inservice 
complaints of nervousness concluded that they are not 
related.  The February 2005 C&P examiner reviewed the 
evidence in the claims folder and conducted a mental 
disorders examination of the veteran.  As discussed above, he 
determined that her history of responding to stress with 
anxiety and somatic symptoms was due to her personality style 
and not to active military service.  He concluded that her 
current anxiety disorder (NOS) was not caused by or the 
result of her military service.  

The veteran has submitted no competent medical evidence to 
the contrary.  As discussed above, with respect to the 
veteran's back claim, the lay statements submitted by the 
veteran, her mother, ex-husband, and friend provide 
information about the veteran's symptoms of nervousness, but 
those lay persons are not competent to establish the etiology 
of the veteran's current psychiatric disorder.  And, with no 
competent evidence with respect to the third requirement for 
service connection, the reasonable doubt doctrine is not 
applicable.  Service connection for a psychiatric disorder is 
not warranted on this record.  

C.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's July 2004 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
August 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing her 
claim.  That letter did not address what evidence was 
necessary with respect to the rating criteria or the 
effective date of an award for service connection.  Although 
the veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original July 2004 letter because those flaws were cured in 
March 2006, long before the appeal was readjudicated in the 
August 2006 supplemental statement of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (a statement of 
the case or a supplemental statement of the case can be 
considered a readjudication of a claim after the issuance of 
proper notice); see also Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006).   Since the veteran had a meaningful 
opportunity to participate in the adjudication process, the 
veteran was not prejudiced by the delay in receiving all 
required notice.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant had a meaningful opportunity to participate 
in the processing of the claim).  In any event, since service 
connection was denied, any issues about implementation of an 
award for service connection have been rendered moot.   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining her service treatment records, by obtaining the 
private medical treatment records requested by the veteran, 
and by providing the veteran with physical examinations.  

The veteran asked VA to obtain medical treatment records from 
the Charity Hospital of New Orleans, Louisiana.  The RO 
requested those records, but received a reply from the record 
keeper that there was no information for the dates requested.  
Pursuant to 38 C.F.R. § 3.159(e), the RO contacted the 
veteran by telephone and explained that no records from that 
provider were available.  The veteran stated that she 
understood because she also had tried to receive records from 
that hospital.  She asked VA to send her claim to the Board 
at that time.  

The veteran also asked VA to obtain medical treatment records 
from Dr. T., whom she identified at her late doctor, whose 
office had closed ten years previously.  The RO wrote to the 
veteran, explaining that since the physician was deceased and 
his office closed, VA would not send a request for records to 
that address.  38 C.F.R. § 3.159(c)(1) (VA can refrain from 
providing assistance in obtaining evidence for a claim when a 
request for records would be futile).  

The veteran asks for new medical examinations, perhaps at a 
women's clinic, because she feels that female physicians 
listen to a female patient better than male doctors do.  She 
also complains that the examinations were completed too 
quickly.   She objected to many of the statements in the 
February 2005 mental disorders examination.  

A medical examination is not necessary, however, unless the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  In the absence of evidence to 
the contrary, the Board may presume the competence of a VA 
medical examiner.  See Cox v. Nicholson, 20 Vet. App. 563, 
568 - 570 (2007) (rejecting argument that a medical opinion 
by a nurse practitioner is not competent medical evidence, 
and, rejecting argument that VA cannot rely upon a medical 
opinion that does not explicitly state the qualifications of 
the examiner).  And the presumption of regularity doctrine 
permits courts to presume what appears regular is regular and 
it shifts the burden to the attacker to establish the 
contrary.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. 
Cir. 2001).  The veteran has not met that burden.  

Both spine examinations, the addendum to the second spine 
examination, and the mental disorders examination addressed 
the information necessary to determine the veteran's appeal.  
Because the first spine examiner had failed to review the 
claims folder, a second examination was conducted.  After he 
read the evidence of the claims folder, he reached the same 
conclusion as the first spine examiner.  Thus, there was 
sufficient, competent evidence to decide the claim on the 
basis that the veteran's low back condition and her 
psychiatric disorder were not incurred during active military 
service.  As for the veteran's claims that the mental 
disorders examiner made mistakes in recording information, 
the Board has read the veteran's comments and taken them into 
consideration in reaching a decision in this case.  No 
additional examination is necessary.  VA has met its duty to 
assist the veteran in this appeal.  


ORDER

Service connection for a low back condition is denied.  

Service connection for a psychiatric disorder, claimed as 
anxiety, nervousness, and depression, is denied.    


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


